DETAILED ACTION
Response to Amendments
The amendment filed on 7/6/2022 has been entered.  
Claims 1, 4-7, 9-10, 12 and 14-26 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: compression means which at least partially compresses each of the packages prior to and/or during providing a cross seal in claims 1, 4-10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure for compression means as described in the specification is bellows (para 0036 of PGPub)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims  14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “the first cross-sealing means”. There is insufficient antecedent basis for this limitation in the claim. In order to prosecute the application,  Examiner has interpreted this limitation as the first part of the cross-sealing means.
Claim 14 recites the limitation “the second cross-sealing means”. There is insufficient antecedent basis for this limitation in the claim.  In order to prosecute the application,  Examiner has interpreted this limitation as the second part of the cross-sealing means.
Claims 17-18 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7, 9-10 , 12, 14-18 and 25-26 are rejected under 35 U.S.C. 103 as obvious over USPGP# 5,170,609 of Bullock et al. (henceforth Bullock) in view of USPGP# 5,473,866 of Maglecic et al. (henceforth Maglecic).
Regarding claim 1, Bullock teaches  a vertical flow-wrapper (Bullock: apparatus shown in fig. 1), which produces packages (Bullock: 27b), comprising: 
a frame/housing (Bullock: inherent frame of the machine that holds all the elements in place), at which a form-fill-tube (Bullock: 22), a cross-sealing means (Bullock: 28a, 28b, 29a, 29b) and a cutting means (Bullock: c. 6, l. 63-37) are provided, and 
a compression means (Bullock: 21), which at least partially compresses each of the packages prior to and/or during providing a cross seal to each of the packages (Bullock: c. 4, l. 16-23 and c. 5, l. 59-60), the compression means is at least partially made from a flexible plastic (Bullock: c. 4, l. 46-59) or rubber material (Bullock: c. 4, l. 46-59) and is at least partially hollow (Bullock: see fig. 2 and hollow bladders 56a, 56b which are part of compression means 21),
wherein the compression means is supported on the cross-sealing means (Bullock: c. 4, l. 16-23).
Bullock uses already formed tubes that is then filled and therefore is silent on a longitudinal-sealing means for making a tube.  Maglecic teaches a similar a vertical flow-wrapper (Maglecic: 10), which produces packages (Maglecic: 14), comprising: a frame/housing (Maglecic: inherent frame of the machine 10 that holds all the elements in place), at which a form-fill-tube (Maglecic: 17), a longitudinal-sealing means (Maglecic: 38), a cross-sealing means (Maglecic: 128) and a cutting means (Maglecic: 132) are provided, and a compression means (Maglecic: 106, fig. 18), which at least partially compresses each of the packages prior to and/or during providing a cross seal to each of the packages (c. 5, l. 35-38), the compression means is at least partially made from a flexible plastic material (Maglecic: c. 11, l. 5-6) and is at least partially hollow (see fig. 18 and hollow bladder 124 which is part of compression means 106). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the preformed tubes of Bullock with forming tubes using a longitudinal sealing means as taught by Maglecic in order to allow the apparatus of Bullock to use flat films thus making the apparatus more versatile. Furthermore, both Bullock and Maglecic teach devices for forming packages form tubes, it would have been obvious to one skilled in the art to substitute preformed tubes of Bullock with forming tubes using a longitudinal sealing means to achieve the predictable result of reliably forming tubes that can then be filled. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 4, as shown in claim 1, the combination of Bullock and Maglecic teaches wherein the compression means is connected to a pressure source (Bullock: 65), which maintains and/or changes an internal pressure within a hollow section of the compression means (Bullock: c. 5, l. 19-22).
Regarding claim 5, as shown in claim 1, the combination of Bullock and Maglecic teaches wherein the compression means is provided parallel to the cross-sealing means (Bullock: see fig. 1 and cross sealing means 28a, 29a which is parallel to compression means part 57a and cross sealing means 28b, 29b which is parallel to compression means part 57b).
Regarding claim 6, as shown in claim 1, the combination of Bullock and Maglecic teaches wherein the compression means is provided as a longitudinal bar (Bullock: see fig. 2 part of the compression means 58a-b, 60a-b and 61a-b are all also in the shape of a longitudinal bar) or as a segment of an arch (Bullock: see fig. 2 part of the compression means 56a-56b (dotted line version) which are both approximately in the shape of an arch).
Regarding claim 7, as shown in claim 1, the combination of Bullock and Maglecic teaches wherein a surface of the compression means comprises one or more bulge (Bullock: see annotated fig. 2).

    PNG
    media_image1.png
    835
    534
    media_image1.png
    Greyscale

Regarding claim 9, Bullock teaches a method to produce a package (Bullock: 27b) from a plane film (Bullock: 23, please note c. 2, l. 50-51 the film 23 is described as a sheet which is planar), and a form-fill tube (Bullock: 22), wherein a first cross seal (Bullock: c. 6, l. 53-63) is provided at the film tube by cross-sealing means (Bullock: 28a, 28b, 29a, 29b) and wherein the film tube is filled with a product (Bullock: 55) before a second cross seal (Bullock: c. 6, l. 53-63) is provided at the film tube and the filled package are separated from the film tube by cutting means (Bullock: c. 6, l. 63-37), wherein prior and/or during the provision of the second cross seal, a gas is pressed out of the package by compression means (Bullock: 21, c. 4, l. 16-23 and c. 5, l. 59-60), wherein the compression means are at least partially hollow (Bullock: see fig. 2 and hollow bladders 56a, 56b which are part of compression means 21) and the pressure in the compression means, can be controlled, during the compression of the package (Bullock: c. 5, l. 19-22), wherein the compression means is supported on the cross-sealing means (Bullock: c. 4, l. 16-23).
.Bullock uses preformed tubes and therefore does not teach said plane film, is formed around a form-fill tube into a film tube, whose distal ends are connected by a longitudinal sealing means with a longitudinal seal.
Maglecic teaches a method to produce a package (Maglecic: 14) from a plane film (Maglecic: 30), which is formed around a form-fill tube (Maglecic: 17) into a film tube (Maglecic: see figs. 1-2), whose distal ends are connected by a longitudinal sealing means (Maglecic: 38) with a longitudinal seal (Maglecic: c. 6, l. 17-21), wherein a first cross seal (Maglecic: c. 6, l. 24-28 and c. 11, l. 21-35) is provided at the film tube by cross-sealing means (Maglecic: sealing part of 24) and wherein the film tube is filled with a product (Maglecic: 12, c. 6, l. 28-36) before a second cross seal (Maglecic: c. 6,  l. 39-43 and c. 11, l. 21-35) is provided at the film tube and the filled package are separated from the film tube by cutting means (Maglecic: cutting part of 24, claim 26 especially c. 15, l. 42-45), wherein prior and/or during the provision of the second cross seal, a gas is pressed out of the package by compression means (Maglecic: 106, c. 5, l. 34-37 and c. 10, l. 45-50), wherein the compression means are at least partially hollow (Maglecic: see fig. 18 and hollow bladder 124 which is part of compression means 106) and the pressure in the compression means, can be controlled, during the compression of the package (Maglecic: c. 11, l. 7-11). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the preformed tubes of Bullock with forming tubes using a longitudinal sealing means as taught by Maglecic in order to allow the method of Bullock to use films that are not preformed into tubes thus making the apparatus more versatile. Furthermore, both Bullock and Maglecic teach methods for forming packages form tubes, it would have been obvious to one skilled in the art to substitute preformed tubes of Bullock with forming tubes using a longitudinal sealing means to achieve the predictable result of reliably forming tubes that can then be filled. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 10, as shown in claim 9, the combination of Bullock and Maglecic teaches wherein the film tube is compressed in a vicinity of the second cross seal (Bullock: see fig. 2).
Regarding claim 12, as shown in claim 9, the combination of Bullock and Maglecic teaches wherein the compression means deform during the compression of the package (Bullock: see fig. 2 and deformation of 56a-b shown as solid lines and pre-deformation shown as dotted lines).
Regarding claim 14,  as shown in claim 1, the combination of Bullock and Maglecic teaches wherein the compression means comprises a first part (Bullock: 56a, 57a) and a second part (Bullock: 56b, 57b) and the cross-sealing means comprises a first part (Bullock: 28a, 29a) and a second part (Bullock: 28b, 29b), wherein the first part of the compression means is supported on the first part of the cross- sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and the second part of the compression means is supported on the second part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and wherein movement of the first cross-sealing means causes the first part of the compression means to move (Bullock: c. 4, l. 16-29) and/or movement of the second cross-sealing means causes the second part of the compression means to move (Bullock: c. 4, l. 16-29).
Regarding claim 15, as shown in claim 1, the combination of Bullock and Maglecic teaches wherein the compression means is moved by the cross-sealing means (Bullock: c. 4, l. 16-29).
Regarding claim 16, as shown in claim 15, the combination of Bullock and Maglecic teaches wherein the compression means comprises a frame (Bullock: 57a, 57b) that includes an array of holes (Bullock: c. 4, l. 34-46).
The combination of Bullock and Maglecic teaches horizontal adjustment of the compression means using an array of holes in the frame of the compression means. The combination of Bullock and Maglecic does not teach vertical adjustment of the compression means such that the frame of the compression means is connected to the cross-sealing means so that the compression means can be provided at different distances below the cross-sealing means.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the horizontal adjustment of Bullock by using an array of holes vertically, since it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954)
Regarding claim 17, as shown in claim 14, the combination of Bullock and Maglecic teaches wherein the compression means comprises a first frame (Bullock: 57a) that includes an array of holes (Bullock: c. 4, l. 34-46).
The combination of Bullock and Maglecic teaches horizontal adjustment of the compression means using an array of holes in the frame of the compression means. The combination of Bullock and Maglecic does not teach vertical adjustment of the compression means such that the first frame of the compression means is connected to the first part of the cross-sealing means so that the first part of the compression means can be provided at different distances below the first part of the cross-sealing means.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the horizontal adjustment of Bullock by using an array of holes vertically, since it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954)
Regarding claim 18,  as shown in claim 17, the combination of Bullock and Maglecic teaches wherein the compression means comprises fixation means (Bullock: 34a) to fix the first frame of the compression means to the first part of the cross-sealing means (Bullock: c. 4, l. 34-46).
Regarding claim 25,  as shown in claim 12, the combination of Bullock and Maglecic teaches wherein the compression means comprises a first part (Bullock: 56a, 57a) and a second part (Bullock: 56b, 57b) and the cross-sealing means comprises a first part (Bullock: 28a, 29a) and a second part (Bullock: 28b, 29b), wherein the first part of the compression means is supported on the first part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and the second part of the compression means is supported on the second part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and wherein movement of the first cross-sealing means causes the first part of the compression means to move (Bullock: see figs. 1-2, c. 4, l. 16-29) and/or movement of the second cross-sealing means causes the second part of the compression means to move (Bullock: see figs. 1-2, c. 4, l. 16-29).
Regarding claim 26, as shown in claim 1, the combination of Bullock and Maglecic teaches wherein the compression means comprises a first part (Bullock: 56a, 57a) and a second part (Bullock: 56b, 57b) and the cross-sealing means comprises a first part (Bullock: 28a, 29a) and a second part (Bullock: 28a, 29a), wherein the first part of the compression means is connected to the first part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and the second part of the compression means is connected to the second part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and wherein movement of the first cross-sealing means causes the first part of the compression means to move (Bullock: see figs. 1-2, c. 4, l. 16-29) and/or movement of the second cross-sealing means causes the second part of the compression means to move (Bullock: see figs. 1-2, c. 4, l. 16-29).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock in view of Maglecic and in further view of USP# 5,246,216 of Oberst (henceforth Oberst).
Regarding claim 19, as shown in claim 16, the combination of Bullock and Maglecic does not teach wherein the compression means is attached to the cross-sealing means with one or more magnets. 
Oberst teaches using one or more magnets (Oberst: 54, fig. 5) to attach a set of compression means (Oberst: 30, 52) to a set of jaws (Oberst: 20, 22).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the mounting device of the combination of Bullock and Maglecic with a magnetic mounting device as taught by Oberst in order to allow quick positioning, attachment/detachment and alignment of the compression means to the sealing means. 

Claims 20-24 are rejected under 35 U.S.C. 103 as obvious over Bullock and Maglecic in view of USP# 7,963,090 of Ours et al. (henceforth Ours).
Regarding claim 20, as shown in claim 1, the combination of Bullock and Maglecic does not teach wherein the compression means comprises a pair of opposing poles and one or more O-rings are disposed around the pair of opposing poles.
Ours teaches a similar vertical flow wrapper (Ours: apparatus in fig. 1) comprising: a frame/housing (Ours: inherent), at which a form-fill-tube (Ours: 48), a longitudinal-sealing means (Ours: c. 3, l. 43-49), a cross-sealing means (Ours: 54, 56), and a compression means (Ours: 20), which at least partially compresses each of the packages prior to and/or during providing a cross seal to each of the packages (Ours: c. 5, l. 53-56), the compression means is at least partially made from a flexible plastic (Ours: c. 5, l. 57-67) or rubber material (Ours: c. 5, l. 57-67) and is at least partially hollow (Ours: the gap between the front and back part of the O-rings in fig. 8), wherein the compression means is supported on the cross-sealing means (Ours: c. 4, l. 16-23); wherein the compression means comprises a pair of opposing poles (Ours: 28, 40) and one or more O-rings (Ours: 37, c. 5, l. 56-64) are disposed around the pair of opposing poles.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the compression means of the combination of Bullock and Maglecic with the addition of O-rings mounted on poles, as taught by Ours in order to minimize damage to the packaged product since tension of the bands can be precisely controlled at each of the location (especially the bottom of the package where the product tends to settle) (Ours: c. 6, l. 3-14) 
Regarding claim 21, as shown in claim 20, the combination of Bullock and Maglecic teaches wherein the pair of opposing poles comprise one or more grooves (Ours: the flat inner surface of each pole 28, 40, please note groove has been interpreted as “depression” as defined by Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/groove accessed 8/24/2022) around which the one or more O-rings are disposed.
Regarding claim 22, as shown in claim 20, the combination of Bullock and Maglecic teaches wherein the compression means comprises a first part (Bullock: 56a, 57a, Ours: 26) and a second part (Bullock: 56b, 57b, Ours: 38) and the cross-sealing means comprises a first part (Bullock: 28a, 29a) and a second part (Bullock: 28b, 29b), wherein the first part of the compression means is supported on the first part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and the second part of the compression means is supported on the second part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and wherein the first part of the compression means moves with the first part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29) and the second part of the compression means moves with the second part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29).
Regarding claim 23, as shown in claim 1, the combination of Bullock and Maglecic teaches wherein the compression means comprises: a first part (Bullock: 56a, 57a) having a first frame (Bullock: 57a), and an opposing second part (Bullock: 56b, 57b) having a second frame (Bullock: 57b); wherein the cross-sealing means comprises a first part (Bullock: 28a, 29a) and a second part (Bullock: 28b, 29b); wherein the first frame is supported on the first part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29), and the second frame is supported on the second part of the cross-sealing means (Bullock: see figs. 1-2, c. 4, l. 16-29).
The combination of Bullock and Maglecic does not teach said first part having a first pole, said second part having a first pole and wherein one or more O-rings extend between the first pole and the second pole.
Ours teaches a similar vertical flow wrapper (Ours: apparatus in fig. 1) comprising: a frame/housing (Ours: inherent), at which a form-fill-tube (Ours: 48), a longitudinal-sealing means (Ours: c. 3, l. 43-49), a cross-sealing means (Ours: 54, 56), and a compression means (Ours: 20), which at least partially compresses each of the packages prior to and/or during providing a cross seal to each of the packages (Ours: c. 5, l. 53-56), the compression means is at least partially made from a flexible plastic (Ours: c. 5, l. 57-67) or rubber material (Ours: c. 5, l. 57-67) and is at least partially hollow (Ours: the gap between the front and back part of the O-rings in fig. 8), wherein the compression means is supported on the cross-sealing means (Ours: c. 4, l. 16-23); wherein the compression means comprises a pair of opposing poles (Ours: 28, 40) and one or more O-rings (Ours: 37, c. 5, l. 56-64) are disposed around the pair of opposing poles.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the compression means of the combination of Bullock and Maglecic with the addition of O-rings mounted on poles, as taught by Ours in order to minimize damage to the packaged product since tension of the bands can be precisely controlled at each of the location (especially the bottom of the package where the product tends to settle) (Ours: c. 6, l. 3-14) 
Regarding claim 24, as shown in claim 23, the combination of Bullock, Maglecic and Ours does not teach wherein the first frame comprises an array of holes so that the first part of the compression means can be provided at different distances below the first part of the cross-sealing means.
The combination of Bullock and Maglecic teaches horizontal adjustment of the compression means using an array of holes in the first frame of the compression means (Bullock: c. 4, l. 34-46). The combination of Bullock and Maglecic does not teach vertical adjustment of the compression means such that the first frame of the compression means is connected to the cross-sealing means so that the compression means can be provided at different distances below the first part of the cross-sealing means.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the horizontal adjustment of Bullock by using an array of holes vertically, since it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954)

Response to Arguments
Applicant’s arguments filed on 7/6/2022 have been fully considered:
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. However, new rejections are made in light of the amendments.
Applicant’s arguments with respect to the rejection(s) of claims 1 and 9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bullock and Maglecic  in light of the amendments made to the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731